DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 21-30 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,870,656. Although the claims at issue are not identical, they are not patentably distinct from each other.


    PNG
    media_image1.png
    81
    215
    media_image1.png
    Greyscale
 or a pharmaceutically acceptable salt thereof’.  Next, the dependent claim 6 teaches that “… the compound is co-administered with one or more Angiotensin-Converting Enzyme (ACE) Inhibitors, …”.  (Relevant portion from reference patent are depicted below for convenience):

    PNG
    media_image2.png
    158
    275
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    93
    274
    media_image3.png
    Greyscale

Further, reference claims 2-4 describe the condition(s) of the mammal; reference claim recites a range of ‘the effective amount’, see reference claim 7; and that ‘the compound is comprised in a pharmaceutical composition, further comprising a pharmaceutically acceptable carrier’, see reference claim 8.  Furthermore, reference claim 9 provides that ‘the pharmaceutical composition is formulated for administering purposes in a capsule, tablet, gel, …’.  The reference disclosure provides specific examples of ACE inhibitors, see col. 26-27, including Captopril, Enalapril, Fosinopril, Lisinopril, etc.
	The instant independent claim 21 is directed to ‘method of treating heart failure in a mammal’ comprising administering the same compound as recited in reference claim 1, but differ by reciting that ‘the compound is co-administered with an ACE inhibitor’.  As explained above, the reference claims teach the same method of treating heart failure in a mammal by 
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of reference claims by administering the compound 
    PNG
    media_image1.png
    81
    215
    media_image1.png
    Greyscale
 and co-administering ACE inhibitor, because the skilled artisan would have had the reasonable expectation that the combination would yield consistent result, i.e., treat heart failure in a mammal.  One of ordinary skill in the art would have been motivated to combine the active compound and the additional compound in a single method based on the teachings of reference claims.

Receipt is acknowledged of the Information Disclosure Statements filed on December 21, 2020 and May 6, 2021, and copies are enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

December 3, 2021